Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-8
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bringuier et al. (2013/0259434; “Bringuier”).
Regarding claim 1, Bringuier discloses in figures 1, 4, and 5, and related text, f tether assembly device embodiments comprising, for example, a tether assembly 112, comprising: a cable jacket 114 having a first end and a second end 116 ; a fiber optic connector 122 mounted at the first end of the cable jacket; at least one optical fiber 120A that extends through the cable jacket and projects beyond the second end of the cable jacket; strength members 124B that extend through the cable jacket , the strength members including end portions that project beyond the second end of the cable jacket; and an overmold 118 that anchors the end portions of the strength members to the second end of the cable jacket. Bringuier, Abstract (“A fiber optic cable assembly includes a fiber optic cable, a tether, and an overmold. The fiber optic cable includes an optical fiber, a strength member, and a jacket, where the jacket includes an interior portion contacting the strength member and an exterior portion adjoining the interior portion. The interior and exterior portions of the jacket both include polyethylene, and the exterior portion further includes an additive that is not in the interior portion. The tether is coupled to the fiber optic cable at an attachment point. The optical fiber or another optical fiber spliced to the optical fiber, diverges from the fiber optic cable via the tether. The overmold encloses the attachment point and is attached directly to a discrete section of the exterior portion of the jacket proximate to the attachment point. The additive facilitates bonding of the overmold to the discrete section.”).

Bringuier, Figures 1, 4 and 5

    PNG
    media_image1.png
    535
    779
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    527
    784
    media_image2.png
    Greyscale



[0019] Referring to FIG. 1, a cable assembly 110 (e.g., a long-length OptiTip.RTM. cable assembly produced by CORNING CABLE SYSTEMS (see generally FIG. 1); a network access point of a FlexNAP.TM. cable assembly produced by CORNING CABLE SYSTEMS) includes a tether 112 (e.g., furcation tube, pig tail) attached to a fiber optic cable 114, which may be round, flat, or otherwise shaped, at an attachment point 116 (e.g., demarc area, demarcation). According to an exemplary embodiment, the fiber optic cable 114 includes a communication line in the form of an optical fiber 120 or an array, fixed or otherwise, of optical fibers, extending through a conduit or passage surrounded by a jacket (see, e.g., passage 212 and jacket 214 of fiber optic cable 210, as shown in FIG. 2).
[0020] In some embodiments, the fiber optic cable 114 includes several components in addition to the optical fiber 120 and the jacket. The fiber optic cable 114 may include a strength element that provides additional tensile strength to the fiber optic cable 114, such as aramid yarn or glass-reinforced plastic rods (see, e.g., strength member 218 as shown in FIG. 2) that extend lengthwise through the jacket. The fiber optic cable 114 may further include a water-blocking element, such as absorbent powder, water-blocking yarn or tape, gel, or other materials. In some embodiments, the fiber optic cable 114 may include metal or dielectric armor. Sub-unitized optical fiber components, binder yarns, rip cords, central-strength members, and other components may also be included.
[0021] According to an exemplary embodiment, the tether 112, similar to the fiber optic cable 114, includes a jacket or exterior that surrounds a communication line, such as an optical fiber (see, e.g., optical fiber 120). In some embodiments, the tether 112 may include fewer optical fibers 120 than the fiber optic cable 114, and may also be narrower and/or of shorter length than the fiber optic cable 114, or of an entirely different geometry altogether. In other contemplated embodiments, the tether 112 and fiber optic cable 114 may be structurally identical to one another. According to an exemplary embodiment, the tether 112 further includes a fiber optic connector 122 (e.g., LC connector, SC connector, MPT connector, HMFOC, or another fiber optic connector) attached to the communication line on a distal end of the tether 112.
[0022] The communication line of the fiber optic cable 114 may include a single optical fiber (e.g., bare fiber, colored fiber, tight-buffered fiber) or multiple optical fibers (see, e.g., optical fiber 216 as shown in FIG. 2), such as those connected in a ribbon or those loosely arranged together in the passage 212 or in a buffer tube(s). The ribbon may be one in a stack of ribbons that extend through the fiber optic cable. In other embodiments, the optical fiber is tight-buffered. In contemplated embodiment, the cable 114 supports copper wires or other communication lines or features with or without an optical fiber. Similarly, the tether 112 may include such arrangements of optical fibers or other types of communication or power-conducting lines.
[0023] The fiber optic cable 114 and tether 112 may be designed as an indoor cable (e.g., plenum cable, interconnector cable, low-smoke zero-halogen cable, etc.), an outdoor cable (e.g., drop cable), or an indoor/outdoor cable. The cable 114 may be a flat cable (e.g., having longer sides that are generally flat between rounded shorter sides, see generally FIGS. 2-3). In other embodiments, the cable 114 may have a round cross-section, or the cross-section may be otherwise shaped. According to an exemplary embodiment, the jacket of the cable 114 and/or the tether 112 includes a non-polar material, such as polyethylene, polyethylene mixed with carbon black, or another such material.
[0024] According to an exemplary embodiment, an overmold 118 secures and/or supports the attachment between the tether 112 and fiber optic cable 114 of the assembly 110 by directly coupling to (e.g., connecting to, attaching to, fastening to, sealing to) the jacket of the fiber optic cable 114 and tether 112 at a discrete section (e.g., segment, portion) of the cable 114 and tether 112. The overmold 118 is a separate component of the assembly 110 from the fiber optic cable 114, covers only a section of the cable 114, and is applied to the already-manufactured cable 114, as opposed to being a layer extruded with and part of the cable 114. Such an overmold 118 may be applied in a factory or in the field.
[0037] Referring now to FIGS. 4-5, the fiber optic cable assembly 110 of FIG. 1 includes the fiber optic cable 114, the tether 112, and the attachment point 116, where the optical fiber 120A (e.g., plurality of fibers, ribbon(s)) and strength members 124A of the fiber optic cable 114 may be exposed or otherwise accessible to facilitate attachment of the tether 112 to the fiber optic cable 114. Similarly, the optical fiber 120B and strength members 124B of the tether 114 may be exposed or otherwise accessible. In some cases, an end of the jacket 126 may be removed to expose the optical fiber 120A and strength members 124A. In other cases, an intermediate section of the jacket 126 that is not on an end of the jacket 126 may be opened to expose the optical fibers 120A and strength members 124A (see generally FIGS. 6-7).
[0038] According to an exemplary embodiment, the optical fiber 120B of the tether 112 and the optical fiber 120A of the fiber optic cable 114 are joined to one another (e.g., spliced, connected). In some embodiments, heat shrinks 126 or other enclosures are used to hold the strength members 124A, 124B (e.g., glass-reinforced plastic rods) in position prior to applying the overmold 118 around the attachment point 116. A rectangular protecting tube 128 may be used to prevent the un-cured or fluid overmold material (e.g., polyurethane) from entering the cavity of the cable 114 or tether 112, and also to control excess ribbon or fiber length in the area of the attachment point 116. In some embodiments, ribbons of optical fibers 120A, 120B are locked onto the cable jacket 126 via an ultra-violet curable adhesive in order to eliminate cable-influenced factors to the connector (see, e.g., connector 122 as shown in FIG. 1), such as strain and shrinkage. In other embodiments, the optical fiber 120A from the fiber optic cable 114 is inserted into a cavity or tube to form the optical fiber of the tether 112, and then the overmold 118 is applied to secure the attachment of the tether 112 and fiber optic cable 114.
Bringuier, pars. [0019]-[0024] and [0037]-[0038].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bringuier’s embodiments to comprise the tether cable recited in claim because the resulting configuration would facilitate connecting tether cables to fiber optic cables. Bringuier, Abstract.
Regarding claims 6-8, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bringuier’s embodiments to comprise:
6. The tether assembly of claim 1, wherein the overmold is a polymeric material. Bringuier, par. [0003] (“The overmold however typically includes another material, such as polyurethane, which is cured or otherwise hardened and adhered directly to the jacket of the fiber optic cable and tether when the overmold is applied.”). Bringuier, par. [0003]
7. The tether assembly of claim 5, wherein the polymeric material is selected from the group consisting of styrenic block copolymers, polyolefin blends, elastomeric alloys, polyurethanes, copolymers and polyamides.
8. The tether assembly of claim 1, further comprising a plurality of optical fibers extending through the cable jacket.
because the resulting configurations would facilitate connecting tether cables to fiber optic cables. Bringuier, Abstract.
Claims 2-5
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bringuier et al. (2013/0259434; “Bringuier”) in view of Marcouiller et al. (2011/0280525; “Marcouiller”).
Regarding claims 2-5, Marcouiller discloses in figures 4, 118 and 119, and related text, configurations comprising ruggedized connectors 838, cable jackets 128, buffer tubes 124, optical fibers 122, sealing blocks 230/240, and strength members 126/127. Marcouiller, pars. [0068]-[0070], [0079]-[0080], [0193], and [0196].
Marcouiller, Figures 4, 118, and 119

    PNG
    media_image3.png
    478
    655
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    194
    789
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    197
    753
    media_image5.png
    Greyscale




[0068] FIG. 4 shows one example implementation of a second cable segment 120 suitable to be spliced to the first cable segment 110. The second cable segment 120 includes a cable jacket 128 enclosing at least one optical fiber 122. In one implementation, the optical fiber 122 is loosely received within a buffer tube 124. Preferably, buffer tube 124 includes at least one waterblocking substance, for example, a gel, grease, and/or a superabsorbent material. In some implementations, the second fiber cable segment 120 has a generally flat configuration. For example, the jacket 128 can define generally arcuate sections 125 and generally flat-sided sections 123. Other implementations of the second cable segment 120, however, can have round, oval, or other transverse cross-sectional profiles.
[0069] The second cable segment 120 also includes at least one strength component 127. In the example shown in FIG. 4, the optical transmission component 122 is disposed between two strength components 127. In other implementations, however, greater or fewer strength components 127 can be used. In accordance with certain aspects, the strength components 127 have both tensile and anti-buckling characteristics. In some implementations, the strength components 127 are solid, rod-like members formed of dielectric materials. For example, in one implementation, a strength component 127 includes glass filaments impregnated and bonded together with a resin to define a single unit having a tensile strength rating of about 500 Newtons @ 0.5% strain.
[0070] In some implementations, the cable 120 can include one or more tensile strength members 126 (e.g., a group of fiberglass strands). In other implementations, however, the strength components 127 provide the tensile strength of the second cable segment 120. Additional details regarding the example second cable segment 120 can be found in U.S. Pat. No. 6,542,674, titled "Fiber Optic Cables with Strength Members," and issued Apr. 1, 2003 to Corning Cable Systems, LLC, the disclosure of which is hereby incorporated by reference herein. Of course, other types of fiber optic cables having different tensile strength and flexibility characteristics can be used as the second cable segment.
[0079] The first enclosure assembly 210 includes an enclosure body 211 defining a generally hollow interior 212 having an open end 213 and a closed end 214. The first enclosure assembly 210 also includes a first cable retention member 230 that is sized and shaped to fit within the first enclosure body 211. In certain implementations, the first cable retention member 230 is retained at the closed end 214 of the first enclosure body 211. Strength members 117 of the first cable segment 110 can be secured to the first cable retention member 230 to inhibit damage to the splice from pull on the first cable segment 110.
[0080] The second enclosure assembly 220 includes a body 221 defining a generally hollow interior 222 having an open end 223 and a closed end 224. The second enclosure assembly 220 also includes a second cable retention member 240 that is sized and shaped to fit within the second enclosure body 221. In certain implementations, the second cable retention member 240 is retained at the closed end 224 of the second enclosure body 221. Strength components 127 of the second cable segment 120 can be secured to the second cable retention member 240 to inhibit damage to the splice from pull on the second cable segment 120.
[0193] FIGS. 118 and 119 show the cable 100 having a splice location over which the splice enclosure 700 is mounted. For clarity, in FIGS. 118 and 119, the splice enclosure 700 is shown in cross-section and the cable 100 is shown schematically. FIG. 120 shows a perspective view of a cable 100 with the splice enclosure 700 mounted over the splice location connecting the first cable segment 110 to the second cable segment 120. The gaskets 740, 740' provide sealing protection for the bare optical fibers 112, 122 within the tube 710 at the splice location. Accordingly, in certain implementations, neither a heat shrink tube nor an overmolding enclosure is applied to the cable 100. In the example shown in FIG. 120, the second cable segment 120 is a tether terminated by a plug-type connector (e.g., see connector 500 of FIG. 5A).
[0196] In some implementations, distal ends of the tethers 820, 830 are connectorized. In one implementation, the first tether 820 is terminated at a ruggedized jack 828 (e.g., see receptacle 500' of FIG. 5B) and the second tether 830 is terminated at a ruggedized plug connector 838 (e.g., see plug 500 of FIG. 5A). In other implementations, each tether 820, 830 may be terminated with the same type of connector or plug. In other implementations, one or both tethers 820, 830 may include separately terminated optical fibers (e.g., with LC connectors, SC connectors, FC connectors, ST connectors, LX.5 connectors, etc.). In still other implementations, the distal ends of the tethers 820, 830 may be unconnectorized.
Marcouiller, pars. [0068]-[0070], [0079]-[0080], [0193], and [0196].

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bringuier, as applied in the rejection of claims 1 and 6-8, to comprise:
2. The tether assembly of claim 1, wherein the at least one optical fiber is contained within a protected buffer tube.
3. The tether assembly of claim 2, wherein the overmold further anchors the buffer tube relative to the cable jacket.
4. The tether assembly of claim 2, wherein the buffer tube is selected from the group consisting of a loose buffer tube, a tight buffer tube, and a semi-tight buffer tube.
5. The tether assembly of claim 1, wherein the fiber optic connector is a ruggedized connector.
because the resulting configurations would facilitate using strength members to secure optical fiber connector configurations to optical cables. Marcouiller, par. [0007].
Claims 9-11
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bringuier et al. (2013/0259434; “Bringuier”) in view of Lu et al. (2009/0022460; “Lu”).
Regarding claims 9-11, Lu discloses in figures 2-7, and related text, using hose clamps 330 to secure tethers with distribution cables. Lu, par. [0057].
[0057] Referring now to FIGS. 7-12, one example of a breakout assembly 300 having features that are examples of inventive aspects in accordance with the principles of the present disclosure is shown. In the example shown in FIG. 7, the breakout assembly 300 includes jacket supports 320, a fastener 330, and a spacer 340. The fastener 330 secures the tether 240 to the distribution cable 220 at the second end 274 of the cut region 270. In one embodiment, the fastener 330 includes a strip of tape wound around the tether 240 and the distribution cable 220. In another embodiment, the fastener 330 includes a hose clamp.
[0071] As shown in FIG. 17, the second channel 434 is configured to receive the tether 240 at the first end 431 and to route the tether 240 into the cut region 270 of the distribution cable 220. In a preferred embodiment, the second channel 434 is configured to receive the outer jacket 250 of the tether 240 at the first end 431 (see FIG. 17). In some embodiments, the strength members 246 of the tether 240 can be secured to the body member 430A adjacent the tapered portion of the second channel 434 (see FIG. 17). For example, the second channel 434 can include a pair of strength member receptacles 435 for receiving the strength members 246. The strength members 246 can be adhesively bonded within the receptacles 435. Further, a pocket 447 can be provided for receiving the mechanical crimp member 255 crimped to the tether to provide a further mechanical coupling between the tether 240 and the transition block 430. In other embodiments, however, the body member 430A can be configured to receive and hold the strength members 246 at any point along the second channel 434.
[0072] The transition block 430 also includes further structure for providing an effective mechanical interface with the tether 240. For example, the second channel 434 includes an end opening 459 sized to match the outer shape of the outer jacket 250 of the tether 240. Also, a buffer tube receptacle 449 for receiving the exposed buffer tube 242 of the prepared tether 240 is defined between the receptacles 435 that receive the exposed strength members 246 of the prepared tether 240.
Lu, pars. [0057], [0071] and [0072].

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bringuier, as applied in the rejection of claims 1 and 6-8, to comprise:
9. The tether assembly of claim 1, further comprising a sealing block secured to the overmold of the tether assembly by a mechanical fastener for fixing the tether assembly in place relative to the sealing block. Lu, figs. 2-7 and pars. [0057], [0071] and [0072].
10. The tether assembly of claim 9, wherein the mechanical fastener is a hose clamp. Lu, figs. 2-7 and pars. [0057], [0071] and [0072].
11. The tether assembly of claim 1, further comprising a sealing block secured to the cable jacket of the tether assembly by a hose clamp for fixing the tether assembly in place relative to the sealing block. Lu, figs. 2-7 and pars. [0057], [0071] and [0072].
because the resulting configurations would facilitate protecting “the optical coupling of a tether to a distribution cable.” Lu, par. [0046].
Claims 12-16
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bringuier et al. (2013/0259434; “Bringuier”), as applied in the rejection of device claims 1 and 6-8, in view of Wilkins, George (4,763,981; “Wilkins”).
Regarding claims 12-16, Bringuier discloses in figures 1, 4, and 5, and related text, tether assembly device embodiments comprising, for example, a tether assembly 112, comprising: a cable jacket 114 having a first end and a second end 116 ; a fiber optic connector 122 mounted at the first end of the cable jacket; at least one optical fiber 120A that extends through the cable jacket and projects beyond the second end of the cable jacket; strength members 124B that extend through the cable jacket , the strength members including end portions that project beyond the second end of the cable jacket; and an overmold 118 that anchors the end portions of the strength members to the second end of the cable jacket. Bringuier, figs.1, 4, and 5; Abstract and pars. [0019]-[0024] and [0037]-[0038]. See above rejection of claims 1 and 6-8.
Further regarding claims 12-16, the device Bringuier does not explicitly disclose methods (for securing strength members to the cable jacket) comprising:
12. A method for securing strength members to a cable jacket, the strength members including end portions that project beyond an end of the cable jacket, the method comprising: applying an overmold over the end of the cable jacket such that the strength members are anchored relative to the cable jacket.
13. The method of claim 12, further including a step of preloading the strength members in the cable jacket.
14. The method of claim 13, further comprising a step of stripping away a portion of the cable jacket to expose the strength members.
15. The method of claim 12, wherein the overmold is a polymeric material.
16. The method of claim 15, wherein the polymeric material is selected from the group consisting of styrenic block copolymers, polyolefin blends, elastomeric alloys, polyurethanes, copolymers and polyamides.
However, Wilkins discloses at column 1, line 48 through column 2, line 7 that one of ordinary skill in the would consider obvious: 
“ [A] cable including a strengthening member cushioning optical fiber reinforcing layers to avoid the problems normally associated with bending highly fused silica fibers during deployment. The cable resists breaking the optical fibers as the cable is twisted and pulled during deployment so that the fibers' data transmitting capabilities are not compromised.” Wilkins, col. 1, l. 48 – col. 2, l. 7.
“[That] tensile strength members, fiber optical elements and coaxial sheaths are held together by tape to facilitate being stripped back and exposing the inner elements of the cable while also functioning as a heat barrier.” Wilkins, col. 1, l. 48 – col. 2, l. 7.
“[Increasing] reliability by including a coaxial prestretched strength member about an axially running optical fiber. Prestressing the strength member sought to prevent cracking or breaking of the fiber when longitudinal strains became excessive.” Wilkins, col. 1, l. 48 – col. 2, l. 7.
“[Disposing] a number of optical cables … in a number of chambers about a coaxial load-bearing member so that they are movable radially to protect the optical conductors from tensile, compressional and flexural stresses.” Wilkins, col. 1, l. 48 – col. 2, l. 7.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the Bringuier device in a method steps comprising:
12. A method for securing strength members to a cable jacket, the strength members including end portions that project beyond an end of the cable jacket, the method comprising: applying an overmold over the end of the cable jacket such that the strength members are anchored relative to the cable jacket. Bringuier, figs.1, 4, and 5; Abstract and pars. [0019]-[0024] and [0037]-[0038]. See above rejection of claims 1 and 6-8. Wilkins, col. 1, l. 48 – col. 2, l. 7.
13. The method of claim 12, further including a step of preloading the strength members in the cable jacket. Bringuier, figs.1, 4, and 5; Abstract and pars. [0019]-[0024] and [0037]-[0038]. See above rejection of claims 1 and 6-8. Wilkins, col. 1, l. 48 – col. 2, l. 7.
14. The method of claim 13, further comprising a step of stripping away a portion of the cable jacket to expose the strength members. Bringuier, figs.1, 4, and 5; Abstract and pars. [0019]-[0024] and [0037]-[0038]. See above rejection of claims 1 and 6-8. Wilkins, col. 1, l. 48 – col. 2, l. 7.
15. The method of claim 12, wherein the overmold is a polymeric material. Bringuier, figs.1, 4, and 5; Abstract and pars. [0019]-[0024] and [0037]-[0038]. See above rejection of claims 1 and 6-8. Wilkins, col. 1, l. 48 – col. 2, l. 7.
16. The method of claim 15, wherein the polymeric material is selected from the group consisting of styrenic block copolymers, polyolefin blends, elastomeric alloys, polyurethanes, copolymers and polyamides. Bringuier, figs.1, 4, and 5; Abstract and pars. [0019]-[0024] and [0037]-[0038]. See above rejection of claims 1 and 6-8. Wilkins, col. 1, l. 48 – col. 2, l. 7.
because the resulting methods and configurations would facilitate connecting tether cables to fiber optic cables, Bringuier, Abstract, such that the connected devices resist/survive tensile, compressional and flexural stresses. Wilkins, col. 1, l. 48 – col. 2, l. 7.
Claims 17-20
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bringuier et al. (2013/0259434; “Bringuier”) in view of Wilkins, George (4,763,981; “Wilkins”), as applied in the rejection of claims 12-16, and further in view of Lu et al. (2009/0022460; “Lu”).
Regarding claims 17-20, Lu discloses in figures 2-7, and related text, using hose clamps 330 to secure tethers with distribution cables. Lu, par. [0057].
[0057] Referring now to FIGS. 7-12, one example of a breakout assembly 300 having features that are examples of inventive aspects in accordance with the principles of the present disclosure is shown. In the example shown in FIG. 7, the breakout assembly 300 includes jacket supports 320, a fastener 330, and a spacer 340. The fastener 330 secures the tether 240 to the distribution cable 220 at the second end 274 of the cut region 270. In one embodiment, the fastener 330 includes a strip of tape wound around the tether 240 and the distribution cable 220. In another embodiment, the fastener 330 includes a hose clamp.
[0071] As shown in FIG. 17, the second channel 434 is configured to receive the tether 240 at the first end 431 and to route the tether 240 into the cut region 270 of the distribution cable 220. In a preferred embodiment, the second channel 434 is configured to receive the outer jacket 250 of the tether 240 at the first end 431 (see FIG. 17). In some embodiments, the strength members 246 of the tether 240 can be secured to the body member 430A adjacent the tapered portion of the second channel 434 (see FIG. 17). For example, the second channel 434 can include a pair of strength member receptacles 435 for receiving the strength members 246. The strength members 246 can be adhesively bonded within the receptacles 435. Further, a pocket 447 can be provided for receiving the mechanical crimp member 255 crimped to the tether to provide a further mechanical coupling between the tether 240 and the transition block 430. In other embodiments, however, the body member 430A can be configured to receive and hold the strength members 246 at any point along the second channel 434.
[0072] The transition block 430 also includes further structure for providing an effective mechanical interface with the tether 240. For example, the second channel 434 includes an end opening 459 sized to match the outer shape of the outer jacket 250 of the tether 240. Also, a buffer tube receptacle 449 for receiving the exposed buffer tube 242 of the prepared tether 240 is defined between the receptacles 435 that receive the exposed strength members 246 of the prepared tether 240.
Lu, pars. [0057], [0071] and [0072].

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bringuier in view of Wilkins, as applied in the rejection of claims 12-16, to comprise:
17. The method of claim 12, further comprising a step of securing a sealing block to the overmold using a mechanical fastener for fixing the cable jacket in place relative to the sealing block. Lu, figs. 2-7 and pars. [0057], [0071] and [0072].
18. The method of claim 12, further comprising a step of securing a sealing block to the cable jacket using a mechanical fastener for fixing the cable jacket in place relative to the sealing block. Lu, figs. 2-7 and pars. [0057], [0071] and [0072].
19. The method of claim 17, wherein the mechanical fastener is a hose clamp. Lu, figs. 2-7 and pars. [0057], [0071] and [0072].
20. The method of claim 18, wherein the mechanical fastener is a hose clamp. Lu, figs. 2-7 and pars. [0057], [0071] and [0072].
because the resulting methods and configurations would facilitate protecting “the optical coupling of a tether to a distribution cable.” Lu, par. [0046].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874